LORDER
Considering the Petition for Transfer to Disability Inactive Status filed by the Office of Disciplinary Counsel, and the findings and recommendation of the hearing committee,
IT IS ORDERED that E. Lynn Singleton, Louisiana Bar Roll number 12102, be and he hereby is transferred to disability inactive status, pursuant to Supreme Court Rule XIX, § 22(C).
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
KNOLL, J., recused.
FOR THE COURT:
/s/ John L. Weimer Justice, Supreme Court of Louisiana